Buchanan, J.
This is an action for wages of a slave hired on board a steamboat without the consent of his master, and for a fine of five hundred dollars, under the provisions of the Act of 25th March, 1840, page 87 of the Session Acts.
The evidence establishes that the slave hired himself on board, as under-steward. The steward of the boat, who hired him, and the Clerk, both prove that the slave had a pass, ■which was filed amongst the boat’s papers ; but the pass cannot be found, nor do those witnesses recollect whose name was signed to the pass. It is also proved, that the slave was runaway from his master, the plaintiff, during the period that ho was employed on board the H. M. Wright, and that plaintiff was offering a reward in the newspapers for his apprehension. It is, therefore, certain that he was ignorant of the fact of his slave being employed on board this boat. When lie was found on board the Wright, by persons sent by plaintiff, the slave had no written permission to work there, although he was provided with one afterwards by plaintiff’s brother-in-law. But plaintiff does not appear to have sanctioned this act of his *28brother-in-law. On the contrary, he came to town directly on being informed of it by letter, and took tho slave from on board the boat.
A question has been made, on the strength of a dictum in the case of Buddy v. The Vanleer, 6 An. 36, that the fine of $500 imposed by the second section of the Act of 1840, could only be inflicted after conviction in a criminal prosecution. There does not appear to be any warrant in the terms of the Act for this doctrine. The second section says : “ The said fine shall be incurred when the said slave or slaves shall be found aboard, without a written permission from their owners.”
The evidence shows that the slave Jacho was absent (runaway) from his master’s service from the last of January until the commencement of September, making seven months ; during all of which time he appears to have been employed on board the steamboat II. M. Wright, at $20 per month, which were paid to himself. The defendants are liable to plaintiff for one hundred and forty dollars, wages of said slave, in addition to five hundred dollars, the legal penalty abovementioned.
It is, therefore, adjudged and decreed, that the judgment of tho District Court be amended, and that plaintiff recover of T. JD. Olarhe, master of tho steamboat H. M. Wright, the sum of six hundred and forty dollars, with privilege on said steamboat, and costs of the District Court; those of appeal to be paid by plaintiff.